Opinion issued April 15, 2014




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-11-00704-CV
                             ———————————
                                  B.H., Appellant
                                          V.
  DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee


                    On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Case No. 1998-23370


                           MEMORANDUM OPINION

      Appellant, B.H., has failed to timely file a brief. See TEX. R. APP. P. 38.6(a)

(governing time to file brief), 38.8(a) (governing failure of appellant to file brief).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of
case).

         We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                          2